Title: To Alexander Hamilton from William Ellery, 28 March 1791
From: Ellery, William
To: Hamilton, Alexander


Custom HouseNewport [Rhode Island] Mh 28 1791
Sir,
Inclosed is my weekly return of Cash and a Certificate of Registry No. 15, dated at the Port of Dighton March 30 1790, and delivered up on account of transfer of property.
On the Twenty first day of this month I received a letter from the Commr. of loans informing me that on inquiry of Col. Olney he found, that he would be able to furnish as much money as would be wanted to pay the first Quarters interest, and that it would be therefore unnecessary for me to furnish him with any further account of the State of my funds.
On the 25th. of this month I recd. a letter from the Assist. Secry expressing your wish that I would transmit as soon as might be convenient the most exact returns of decked vessels built in this District &c., and that I might forward from time to time as they may come into my hands any documents that have relation to the commerce navigation, fisheries, manufactures or productions of this State &c. I have put matters in train to obtain information on the first object, and shall attend to the last. Letters &c similar to those I have heretofore inclosed to you I will in future put into the mails addressed to the Comptroller the Treasurer, and Auditor.
I am   Sir   Yr. most obedt. servant
Wm Ellery Collr
A Hamilton EsqrSecry of Treasy.
